 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   WAYNE VECA,                             )      CASE NO. CV 18-6685-RGK (AGR)
                                             )
12                           Plaintiff,      )
                                             )      JUDGMENT
13               vs.                         )
                                             )
14   ANDREW SAUL, Commissioner of            )
     Social Security,                        )
15                                           )
                             Defendant.      )
16                                           )
17
18               IT IS HEREBY ADJUDGED that the decision of the Commissioner is
19   reversed, and the matter is remanded for further development of the record consistent
20   with the Order Accepting Findings and Recommendation of United States Magistrate
21   Judge.
22
23
24   DATED: March 4, 2020
                                                   R. GARY KLAUSNER
25                                               United States District Judge
26
27
28
